In the United States Court of Federal Claims
                                         No. 21-1347 C
                                     (Filed: July 30, 2021)
                                  (NOT FOR PUBLICATION)

* * * * * * * * * * * * * * * * ** *
                                    *
IRA JEROME ROSS,                    *
                                    *
                   Plaintiff,       *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
                   Defendant.       *
                                    *
 * * * * * * * * * * * * * * * * ** *

Ira J. Ross, pro se, of Kinder, LA.

Nathanael B. Yale, Trial Attorney, Civil Division, U.S. Department of Justice, of Washington,
D.C., for defendant.

                         MEMORANDUM OPINION AND ORDER
SOMERS, Judge.

        Pro se Plaintiff, Ira Jerome Ross, asks this Court to review errors allegedly committed by
the clerk of the U.S. District Court for the Middle District of Louisiana. The government moves
to dismiss Plaintiff’s complaint for lack of subject matter jurisdiction under Rule 12(b)(1) of the
Rules of the Court of Federal Claims (“RCFC”). Because Plaintiff fails to state a claim within
this Court’s jurisdiction, the government’s motion is GRANTED.

                                      BACKGROUND

        On May 10, 2021, Plaintiff filed a complaint asking this Court to review the actions of
another federal court. See ECF No. 1 (“Compl.”). Plaintiff’s complaint alleges that five
complaints that he filed in the U.S. District Court for the Middle District of Louisiana that he
styled as “criminal” were erroneously filed on the district court’s civil docket contrary to the
requirements of the Federal Rules of Criminal Procedure. Id. at 2-3. Plaintiff asserts that these
mis-filings violate his rights under the equal protection and due process clauses of the Fifth and
Fourteenth Amendments of the U.S. Constitution. Id. at 4-5. The government filed a motion to
dismiss Plaintiff’s complaint under RCFC 12(b)(1).
                                       LEGAL STANDARD

         The United States Court of Federal Claims, like all federal courts, is a court of limited
jurisdiction. Under the Tucker Act, this Court may “render judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).
However, “[t]he Tucker Act does not, of itself, create a substantive right enforceable against the
United States . . . .” Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (citing
Ferreiro v. United States, 501 F.3d 1349, 1351 (Fed. Cir. 2007)). Rather, to state a claim within
this Court’s Tucker Act jurisdiction, “the plaintiff must identify a separate contract, regulation,
statute, or constitutional provision that provides for money damages against the United States.”
Id. Stated differently, a plaintiff must state a claim based on a provision that “can fairly be
interpreted as mandating compensation by the Federal Government for the damages sustained,”
United States v. Mitchell, 463 U.S. 206, 216-217 (1983) (citing United States v. Testan, 424 U.S.
392, 400 (1976)), and is “reasonably amenable to the reading that it mandates a right of recovery
in damages,” United States v. White Mountain Apache Tribe, 537 U.S. 465, 473 (2003).

        Although a pro se plaintiff is held to “less stringent standards than formal pleadings by
lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), “the leniency afforded to a pro se litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements,”
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). Accordingly, a pro se plaintiff still
“bears the burden of establishing the Court’s jurisdiction by a preponderance of the evidence.”
Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d
1357, 1359 (Fed. Cir. 2002)).

                                             ANALYSIS

         This Court lacks subject matter jurisdiction over Plaintiff’s complaint. It is well
established that this Court has no jurisdiction to alter the proceedings or decisions of other
federal courts. See, e.g., Innovair Aviation Ltd. v. United States, 632 F.3d 1336, 1344 (Fed. Cir.
2011) (“[T]he Court of Federal Claims ‘does not have jurisdiction to review the decision of
district courts’ and ‘cannot entertain . . . claim[s] that require[] the court to scrutinize the actions
of another tribunal.’”) (quoting Vereda Ltda. v. United States, 271 F.3d 1367, 1375 (Fed. Cir.
2001). Plaintiff’s allegation that the clerk of the U.S. District Court for the Middle District of
Louisiana injured him by wrongly docketing complaints on the civil docket that he styled as
“criminal” has no jurisdictional nexus to this Court. Joshua v. United States, 17 F.3d 378, 380
(Fed. Cir. 1994) (“[T]he Court of Federal Claims does not have jurisdiction to review the
decisions of district courts or the clerks of district courts relating to proceedings before those
courts.”). Furthermore, that this purportedly incorrect docketing is contrary to the Federal Rules
of Criminal Procedure or violates Plaintiff’s due process and equal protection rights is also a
claim that is not within this Court’s subject matter jurisdiction. See e.g., id. at 379 (“The court
has no jurisdiction to adjudicate any claims whatsoever under the federal criminal code and the
due process and equal protection clauses of the Fifth Amendment do not provide for the payment
of monies, even if there were a violation.”); Brestle v. United States, 139 Fed. Cl. 95, 108 (2018)
(“Rule 1(a)(1) of the Federal Rules of Criminal Procedure does not indicate that the Federal

                                                   2
Rules of Criminal Procedure apply to the United States Court of Federal Claims . . . .”).
Moreover, the Court lacks jurisdiction to award Plaintiff money damages based on an alleged
violation of the Fourteenth Amendment, as it is not money-mandating and applies to the states,
not to the federal government. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)
(noting that the due process clause of the Fourteenth Amendment, among others, is not a
sufficient basis for jurisdiction because it does not mandate the payment of money by the
government).

                                       CONCLUSION

       For the forgoing reasons, this case is DISMISSED for lack of subject matter jurisdiction.
The Clerk shall enter judgement accordingly.

       IT IS SO ORDERED.



                                            s/ Zachary N. Somers
                                            ZACHARY N. SOMERS
                                            Judge




                                               3